     Case: 2:21-cv-03911-JLG-CMV Doc #: 1 Filed: 07/09/21 Page: 1 of 7 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION (COLUMBUS)

JECOLIAH FARMER                                          :
5586 Pinehurst Drive, Apt. D                             :
Hilliard, Ohio 43026                                     :
                                                         :
          Plaintiff,                                     :      Case No.
                                                         :
v.                                                       :      Judge
                                                         :
UNIVAR SOLUTIONS USA, INC.                               :
c/o Corporation Service Company, Agent                   :
50 W. Broad Street, Suite 1330                           :
Columbus, OH 43215                                       :
                                                         :
          Defendant.

                                             COMPLAINT

          Now comes Plaintiff Jecoliah Farmer, by and through undersigned counsel, and for her

Complaint against Defendant Univar Solutions USA, Inc., states and avers as follows:

     I.   THE PARTIES

          1.      Plaintiff Jecoliah Farmer (hereafter “Jecoliah” or “Plaintiff’) is a resident of the

State of Ohio, County of Franklin.

          2.      Defendant Univar Solutions USA, Inc. (“Defendant Univar") is a foreign

corporation licensed to do business in the State of Ohio, has its principal place of business in

Downers Grove, Illinois, and is incorporated under the laws of the state of Washington.

          3.      At all times alleged herein, Plaintiff was an employee of Defendant Univar in the

same has been defined by 42 USC Section 2000e-5(f).

 II.      JURISDICTION AND VENUE

          4.      Plaintiff incorporates her allegations set forth in paragraphs 1 through 3 above as if

fully written herein.


00387253-1                                          1
  Case: 2:21-cv-03911-JLG-CMV Doc #: 1 Filed: 07/09/21 Page: 2 of 7 PAGEID #: 2




         5.     Jurisdiction of this Court is invoked pursuant to 42 USCS § 2000e-2(a) and 28 USC

Section 1331. Supplemental Jurisdiction is invoked pursuant to 28 USC §1367.

         6.     Plaintiff has satisfied all pre-requisites for filing suit, including but not limited to

obtaining a Notice of Suit Right from the Equal Employment Opportunity Commission dated June

22, 2021. A copy of the “Notice” is attached hereto as Exhibit “A.”

         7.     The unlawful discrimination and employment practices alleged below were

committed within the State of Ohio, in the Southern District, Eastern Division of this Federal

Court.

         8.     At all relevant times hereto, Plaintiff worked for Defendant Univar in Franklin

County, Ohio, which is the county in which Defendant Univar conducted the activity that gave rise

to Plaintiff's claim for relief, and the county in which all or part of Plaintiff's claim arose.

         9.     At all times pertinent hereto, Defendant Univar was an “Employer” within the

meaning of Title VII of the Civil Rights Act of 1964 as amended, 42 USC § 2000e(d) as well as

Title 4112 of the Ohio Revised Code.

III.     FACTUAL ALLEGATIONS

         10.    Plaintiff incorporates her allegations set forth in paragraphs 1 through 9 above as if

fully rewritten herein.

         11.    Plaintiff was hired by Defendant Univar in September 2019 as a Margin Analyst.

         12.    On February 25, 2020, Plaintiff went on approved maternity leave.

         13.    Plaintiff returned to work the last week of May 2020 from her approved maternity

leave.

         14.    A few weeks after Plaintiff returned to work, in June 2020 Plaintiff was placed on

a Performance Improvement Plan by her manager, Katherine Degraw.



00387253-1                                          2
  Case: 2:21-cv-03911-JLG-CMV Doc #: 1 Filed: 07/09/21 Page: 3 of 7 PAGEID #: 3




        15.    During Plaintiff’s employment with Defendant Univar, Plaintiff had not been

issued any discipline, reprimands, or performance improvement plans prior to June 2020.

        16.    Prior to going on maternity leave, Plaintiff did not have any pending disciplinary

actions.

        17.    Plaintiff met the goals outlined in her Performance Improvement Plan and

specifically met her required numbers every month after returning from maternity leave.

        18.    Plaintiff received positive feedback from the General Sales Managers she worked

with at Defendant Univar about her job performance.

        19.    While Plaintiff was on the Performance Improvement Plan, Ms. Degraw praised

Plaintiff for her improved progress and provided positive feedback to Plaintiff regarding her work

performance.

        20.    On October 16, 2020, Defendant Univar terminated Plaintiff despite her excellent

job performance and Ms. Degraw’s positive feedback.

        21.    Defendant Univar acted with malice and/or with reckless malfeasance to Plaintiff’s

protected rights, and for such willful conduct.

        22.    Defendant Univar lacked any legitimate basis to terminate Plaintiff.

        23.    The reason for Plaintiff’s termination was Plaintiff’s maternity leave.

IV.     FIRST CAUSE OF ACTION – TITLE VII DISCRIMINATION BASED UPON
        SEX – PREGNANCY

        24.    Plaintiff hereby incorporates her allegations set forth in Paragraphs 1 through 23

above as if fully rewritten herein.

        25.    Defendant Univar discriminated against Plaintiff with respect to the terms,

conditions, and privileges of employment because of her sex, more specifically her status as a




00387253-1                                        3
   Case: 2:21-cv-03911-JLG-CMV Doc #: 1 Filed: 07/09/21 Page: 4 of 7 PAGEID #: 4




pregnant woman. Defendant Univar terminated Plaintiff due to Plaintiff’s pregnancy, in violation

of 42 USC § 2000e.

            26.   By terminating Plaintiff, and otherwise discriminating against her on the basis of

her sex, Defendant Univar committed unlawful employment practices within the meaning of 42

USC § 2000e-2(a) in violation of the Title VII of the Civil Rights Act of 1964, as amended.

            27.   Defendant Univar acted with malice and/or with reckless malfeasance to Plaintiff’s

protected rights, and for such willful conduct, Defendant Univar is liable for punitive damages.

            28.   Plaintiff is a member of a protected class and is qualified for the position of

employment with Defendant Univar from which she was unlawfully terminated.

            29.   Defendant Univar terminated Plaintiff for pretextual reasons because of her sex in

violation of 42 USC § 2000-e.

            30.   As a direct and proximate result of Defendant Univar's conduct set forth above,

Plaintiff has suffered damages, including but not limited to emotional and physical distress,

suffering, inconvenience, mental anguish, loss of enjoyment of life, lost wages and income, and

other benefits to which she was entitled, pain and suffering, liquidated damages, attorney fees,

costs interests and such further relief as this Court may deem proper in an amount to be determined

at trial.

 V.         SECOND CAUSE OF ACTION – TITLE 4112 – DISCRIMINATION BASED UPON
            SEX

            31.   Plaintiff hereby incorporates her allegations set forth in Paragraphs 1 through 30

above as if fully rewritten herein.

            32.   Defendant Univar discriminated against Plaintiff with respect to the terms,

conditions and privileges of employment based on her gender.




00387253-1                                         4
   Case: 2:21-cv-03911-JLG-CMV Doc #: 1 Filed: 07/09/21 Page: 5 of 7 PAGEID #: 5




            33.   Defendant Univar’s actions are a violation of Ohio Revised Code Title 4112 and

constitute discrimination on the basis of gender.

            34.   Defendant Univar acted with malice and/or with reckless malfeasance to Plaintiff’s

protected rights, and for such willful conduct, Defendant Univar is liable for punitive damages.

            35.   Plaintiff is a member of a protected class and is qualified for the position of

employment with Defendant Univar from which she was unlawfully terminated.

            36.   Defendant Univar terminated Plaintiff for pretextual reasons because of her sex in

violation of Ohio Revised Code Title 4112.02.

            37.   As a direct and proximate result of Defendant Univar's conduct set forth above,

Plaintiff has suffered damages, including but not limited to emotional and physical distress,

suffering, inconvenience, mental anguish, loss of enjoyment of life, lost wages and income, and

other benefits to which she was entitled, pain and suffering, liquidated damages, attorney fees,

costs interests and such further relief as this Court may deem proper in an amount to be determined

at trial.

            WHEREFORE, Plaintiff Jecoliah Farmer prays for judgment against Defendant Univar

Solutions USA, Inc., for compensatory and punitive damages, including but not limited to

emotional and physical distress, suffering, inconvenience, mental anguish, loss of enjoyment of

life, lost wages and income, and other benefits to which she was entitled, in an amount to be

determined at trial and an award of Plaintiff’s costs and reasonable attorney fees incurred relating

to this action; ALL TOGETHER WITH such other relief as may be just, necessary and proper.




00387253-1                                          5
  Case: 2:21-cv-03911-JLG-CMV Doc #: 1 Filed: 07/09/21 Page: 6 of 7 PAGEID #: 6




                                            Respectfully submitted,

                                            KEMP, SCHAEFFER, & ROWE CO., L.P.A.


                                            By: /s/ Erica Ann Probst
                                                   Erica Ann Probst #0073486
                                                   Andrea L. Salvino #0097768
                                                   Attorneys for Plaintiff
                                                   88 West Mound Street
                                                   Columbus, Ohio 43215
                                                   (614) 232-8692
                                                   (614) 469-7170 (fax)
                                                   Email: Erica@ksrlegal.com
                                                           Asalvino@ksrlegal.com



                                          JURY DEMAND

        Now comes Plaintiff, by and through counsel, and hereby demands that a jury hear the

above case.

                                            Respectfully submitted,

                                            KEMP, SCHAEFFER, & ROWE CO., L.P.A.


                                            By: /s/ Erica Ann Probst
                                                    Erica Ann Probst #0073486
                                                    Andrea L. Salvino #0097768
                                                    Attorneys for Plaintiff
                                                    88 West Mound Street
                                                    Columbus, Ohio 43215
                                                    (614) 224-2678
                                                    (614) 469-7170 (fax)
                                                    Email: Erica@ksrlegal.com
                                                           Asalvino@ksrlegal.com




00387253-1                                     6
Case: 2:21-cv-03911-JLG-CMV Doc #: 1 Filed: 07/09/21 Page: 7 of 7 PAGEID #: 7




                               Exhibit "A"
